Citation Nr: 1738288	
Decision Date: 09/12/17    Archive Date: 09/22/17

DOCKET NO.  13-30 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for a right hand disability, to include as secondary to the scar on the right forearm.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Shouman, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from February 1968 to October 1969.  He also had service in the Reserves.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2013 rating decision of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  The decision denied service connection for a right hand condition.  The Veteran timely appealed the decision with a notice of disagreement received by VA in May 2013.  The appeal was perfected with a timely filing of a substantive appeal in October 2013.

The issue on appeal has been rephrased to better reflect the state of the record.

The appeal is REMANDED to the agency of original jurisdiction.  VA will notify the appellant if further action is required.


REMAND

Additional development is required before the Board can adjudicate the issue on appeal.

The March 2013 VA examiner did not provide a diagnosis and indicated the Veteran has no hand or finger condition, no functional loss or functional impairment in his fingers or thumbs, and no limitation of motion or evidence of painful motion in the fingers or thumbs.  However, the VA examiner indicated that the Veteran has fine, involuntary tremor on his small finger on the right hand.  See August 2017 Correspondence.  The VA examiner recommended that the Veteran follow up with his primary care provider to have the tremor further evaluated.  Based on the lack of information about the VA examiner's qualifications and his recommendation to have the Veteran's undiagnosed condition further evaluated, the Board finds that an additional examination is necessary.  See Daves v. Nicholson, 
21 Vet. App. 46, 51-52 (2007) (citing Green v. Derwinski, 1 Vet. App. 121, 123-24 (1991)) (noting that VA's duty to provide a medical examination includes providing reasonable examinations necessary to provide a meaningful medical opinion).  Moreover, the Board notes that the VA examiner's lack of diagnosis and recommendation that the right condition be further evaluated by another medical professional could be interpreted as the VA examiner lacking the expertise necessary to provide an opinion in this matter.  For this reason as well, the Board finds that an additional examination is necessary.  Wise v. Shinseki, 26 Vet. App. 517, 527 (2014) (citing Butler v. Principi, 244 F.3d 1337, 1340 (Fed. Cir. 2001); United States v. Roses Inc., 706 F.2d 1563, 1567 (Fed. Cir. 1983); Van Valkenburg v. Shinseki, 23 Vet. App. 113, 116 (2009)) (holding that if a medical professional lacks the necessary expertise, the presumption of competence does not attach to that examiner).

Additionally, on remand, any outstanding, pertinent VA treatment records should be obtained.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims file any outstanding, pertinent VA treatment records, including records from February 2017 to the present.  Additionally, notify the Veteran that he may submit any relevant VA and private treatment records in his possession to VA.

2.  After all development has been completed and returned from step 1 above, schedule the Veteran for an examination of right hand, by an examiner other than the one who conducted the March 2013 VA examination.  (If the Veteran fails to report to the examination, then have an appropriately qualified VA examiner, other than the one who conducted the March 2013 VA examination, answer the questions below.)  The examiner is asked to review the claims file to become familiar with the pertinent medical history before providing a medical opinion on the following:

 a.  Are any right hand disabilities shown or treated at any time during the claim period (from February 2013 to the present) at least as likely as not (50 percent or greater probability) related to active service?

 b.  Are any right hand disabilities shown or treated at any time during the claim period (from February 2013 to the present) at least as likely as not (50 percent or greater probability) caused by the Veteran's service-connected scar in the right forearm?

 c.  Have right hand disabilities shown or treated at any time during the claim period (from February 2013 to the present) at least as likely as not (50 percent or greater probability) been aggravated by the Veteran's service-connected scar in the right forearm?  If aggravation is found, provide a baseline level(s) of the right hand disability(ies) prior to aggravation.

Consider all lay and medical evidence, including the Veteran's statements in May 2013, October 2013, December 2016, and August 2017 statements indicating that a water wave knocked him off of his feet and down onto a metal hatch, leading to an injury to his right hand in 1968 or 1969.  Furthermore, consider the Veteran's service treatment records, including his November 1968 laceration in his right forearm.  Consider also the findings of the March 2013 VA examination, as well at the Veteran's contention in May 2013 that his hand was sore at that examination and he could not shake hands with the examiner.  Furthermore, consider the February 2005 VA examination of the Veteran's scar, which notes the Veteran's grip problem due to an old laceration, burns that the Veteran suffered from after service (around 1990), and his post-service employment work as a boiler engineer.  Moreover, consider all post-service VA and private records in the claims file reflecting treatment on his right hand.

Provide a clear and comprehensive rationale for any conclusions.  If the requested opinion cannot be provided without resort to speculation, court cases require the examiner to explain why the opinion cannot be offered, and to state whether the inability is due to the absence of evidence or to the limits of scientific or medical knowledge.

3.  After all development has been completed and returned from steps 1-2 above, if any benefit sought remains denied, issue a supplemental statement of the case with consideration to all pertinent evidence, and return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and arguments on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999) (per curiam).



	(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the U.S. Court of Appeals for Veterans Claims (CAVC) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the CAVC.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits.  38 C.F.R. § 20.1100(b) (2016).

